Title: To Thomas Jefferson from Leighton Wood, 3 January 1781
From: Wood, Leighton
To: Jefferson, Thomas



Sir
Richmond 3rd January 1781.

This Morning to my mortification I received the inclosed Letter from Mr. Everard which I beg leave to lay before your Excellency and Council. From the nature that I conceive of my late appointment I cannot be too early in applying myself to the duties of that Office and wished to qualifie therefor on Monday next tho’ should it appear necessary that I should continue to act as an Auditor on account of the present Invasion will defer it for a few days.
I have to request from your Excellency and Council a direction where to keep an Office and doubt not but that reasons will readily occur to point out the necessity of being near the Auditors.
I am with the greatest respect Sir Your most Obt. & very hble Servt:,

L. Wood Jr.

